IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-16-00417-CV

       IN THE INTEREST OF E.J., J.J., V.J., AND C.J.X., CHILDREN



                             From the 85th District Court
                                 Brazos County, Texas
                           Trial Court No. 15-000408-CV-85


                                          ORDER

       On March 24, 2017, appellants filed a motion for an extension of time to file their

pro se response to their appointed counsel’s motion to withdraw and supporting Anders

brief. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). The basis

of the motion is that one certain pretrial hearing, apparently held on July 8, 2015, was not

transcribed although it had been requested to be transcribed. Further, according to the

motion, “[Counsel] and Ms. McCright of Verbatim Reporting and Transcription LLC,

were notified by email on May 11, 2017 about the missing transcript.” No verification of

this email was included with appellants’ motion. Although we question whether the

transcription of the requested hearing is relevant to appellants’ response to counsel’s

Anders brief, we cannot, at this juncture, hold that it could not be relevant and material.
         Accordingly, the Texas Department of Family and Protective Services is ordered

to file a response to appellants’ motion within 7 days from the date of this order. The

response must include information from the reporter regarding the alleged request by

appellants and whether such a record was made at the referenced hearing.


                                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed May 31, 2017




In the Interest of E.J., J.J., V.J., and C.J.X., Children                        Page 2